MANN, Judge.
Highsmith filed in the trial court an “Appeal for Justice” which the trial judge properly considered as a notice of appeal. In it he asserts that he did not and could not get justice in the court at Tampa because he is black. We have examined the record with care and find this contention groundless.
Highsmith was indicted on two counts of murder in the first degree. He was sixteen, and the charge was based on two instances in which a group of which he was a part committed armed robbery in the course of which the victims were killed. Even an unintentional killing in the course of robbery is murder in the first degree. Fla.Stat. § 782.04(3) (1969), F.S.A. And one who aids and abets the robber who kills is guilty in the same degree. Fla.Stat. § 776.011 (1969), F.S.A. So the fact that another man fired the fatal shots is immaterial.
Highsmith, perhaps because of his age, was allowed to plead guilty to murder in the third degree. His plea was accepted only after patient judges had determined its voluntariness. Highsmith was furnished counsel at public expense. They pursued the case with vigor, discovering the extent of the state’s evidence against Highsmith. The record shows a knowing and intelligent plea to these charges. The state’s willingness to accept conviction of a lesser offense was to Highsmith’s benefit, *295so that he need not face either the electric chair or life imprisonment. This record is free of error, and the convictions are
Affirmed.
PIERCE, C. J., and LILES, J., concur.